DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1, 8, 11 – 14, 20, 24 have been amended as follows:
In claim 11, line 1, “as claimed in claim 10” has been replaced by -as claimed in claim 8-.
In claims 12 – 14, “as claimed in claim 9” has been replaced by -as claimed in claim 8-.
1. (Currently Amended) A microphone authentication apparatus comprising: a comparison block configured to:
receive a first signal indicative of one or more spectral parameters of at least part of an audio signal to be verified, and
compare said one or more spectral parameters of the first signal to one or more predetermined characteristic microphone parameters relating to a characteristic resonance associated with an acoustic port of a microphone; and 

wherein the first signal comprises at least part of the audio signal to be verified and the microphone authentication apparatus comprises a feature extract module
configured to determine at least one spectral parameter of any resonance component within a signal band of interest of the first signal; and
wherein the feature extract module is configured to:
identify any resonance component within the signal band of interest of the
first signal;
apply curve fitting to any such identified resonance component to determine
a fitted curve function; and
determine at least one spectral parameter from the fitted curve function;
wherein the comparison block, the determination block, and the feature extract module are implemented by hardware components and one or more software processors.

8.    (Currently Amended) A microphone authentication apparatus comprising:
a comparison block configured to:
receive a first signal indicative of one or more spectral parameters of at least part of an audio signal to be verified, and
compare said one or more spectral parameters of the first signal to one or more
predetermined characteristic microphone parameters relating to a characteristic resonance associated with an acoustic port of a microphone; and

a certification module for signing the microphone verification signal such that it can be verified that the microphone verification signal is genuine;
wherein the comparison block, the determination block, the voice authentication module, and the certification module are implemented by hardware components and one or more software processors.

20.    (Currently Amended) A microphone authentication apparatus comprising:
a comparison block configured to:
receive a first signal indicative of at least part of an audio signal to be verified, and compare the first signal to microphone data relating to a characteristic resonance associated with an acoustic port of a microphone; 
a determination block configured to determine based on the comparison whether the audio signal originated from a microphone, wherein the determination block is configured to output a microphone verification signal indicating whether or not the audio signal is determined to have originated from the microphone wherein the determination block is configured to output the microphone verification signal to a voice authentication module; and 
;
wherein the comparison block, the determination block, the voice authentication module, and the certification module are implemented by hardware components and one or more software processors.

24. (Currently Amended) A microphone authentication apparatus comprising: a comparison block configured to:
receive a first signal indicative of at least part of an audio signal to be verified, and compare the first signal to microphone data relating to a first characteristic
resonance associated with an acoustic port of a known microphone and a second characteristic resonance associated with a structure of the known microphone itself; 
a determination block configured to determine based on the comparison whether the audio signal originated from the known microphone, wherein the determination block is configured to output a microphone verification signal indicating whether or not the audio signal is determined to have originated from the microphone wherein the determination block is configured to output the microphone verification signal to a voice authentication module; and
a certification module for signing the microphone verification signal such that it can be verified that the microphone verification signal is genuine;
wherein the comparison block, the determination block, the voice authentication module, and the certification module are implemented by hardware components and one or more software processors.

Allowable Subject Matter
Claims 1 – 6, 8, 11 – 18, 20 – 24 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (receiving a first signal indicative of one or more spectral parameters of at least part of an audio signal to be verified, comparing said one or more spectral parameters of the first signal to one or more predetermined characteristic microphone parameters relating to a characteristic resonance associated with an acoustic port of a microphone; determining based on the comparison whether the audio signal originated from a microphone; wherein the first signal comprises at least part of the audio signal to be verified and the microphone authentication apparatus comprises a feature extract module configured to determine at least one spectral parameter of any resonance component within a signal band of interest of the first signal; and wherein the feature extract module is configured to: identify any resonance component within the signal band of interest of the first signal; apply curve fitting to any such identified resonance component to determine a fitted curve function; determine at least one spectral parameter from the fitted curve function). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 6, 15 – 18, 21 – 23 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (receiving a first signal indicative of one or more spectral parameters of at least part of an audio signal to be verified; comparing said one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658